Judgment, Supreme Court, New York County (James Leff, J.), rendered March 8, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People correctly concede, the trial court improperly denied defendant’s right to notice of jury notes received during deliberations (see, CPL 310.30). Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.